Title: To Thomas Jefferson from the Maryland General Assembly, 5 January 1781
From: Maryland Assembly
To: Jefferson, Thomas


Annapolis, 5 Jan. 1781. The situation in the south indicates that the enemy will establish a post at or in the vicinity of Portsmouth in the summer, “if such a Post is not established against them. The French without whose assistance it cannot be done may probably not make any movement for that end under an apprehension it would give umbrage unless your State should desire it.” Because of the importance to the trade and security of the inhabitants of both states and the subsistence of the southern army, it is hoped that Virginia will join in a request that the French may establish a post at the most convenient place in the Bay. Maryland can furnish “20–18 and 16–9 Pounders.” A copy of a letter to the French minister requesting that a marine force be stationed in the Bay is enclosed. “We are so drained of Men, especially seamen, that very little towards the defence of the Bay remains in our power, yet have we resolved to exert ourselves in fitting out one Galley, a Sloop of 10 Guns and a few Barges.” It is requested that the matter be submitted to the legislature and the result communicated to the executive. Signed by Daniel of St. Thomas Jenifer, President [of the Senate], and W. Bruff, Speaker of the House of Delegates.
